Plaintiff in error, Billy Wagner, and Billy Miles, were jointly charged with the possession of one pint of whisky with intent to sell same. Before the trial the case was dismissed as to Billy Miles. Upon his trial plaintiff in error was convicted and his punishment fixed at confinement in the county jail for 30 days and a fine of $50. He has appealed from the judgment rendered on the verdict but there has been no appearance in his behalf on his appeal.
The evidence shows that two peace officers in the city of Tulsa phoned to the defendants an order for a pint of whisky, with direction *Page 706 
to bring it to the "Grand." In response to the order, plaintiff in error appeared, and they arrested him and found a pint of whisky on his person. On these undisputed facts it will suffice to say that the verdict was as favorable to the defendant as the law and the evidence warranted. Discovering no prejudicial error in the record, the judgment is affirmed.